DETAILED ACTION
This action is in response to the application filed on 04 February 2021.
Claims 1-20 are under examination 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 May 2021 and 06 May 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining, based on a preset correspondence between a set of Ncs indexes and a set of NCs values, a target Ncs index indicating a Ncs value, wherein the NCs value is for calculating a cyclic shift value.

The limitation of determining, based on a preset correspondence between a set of Ncs indexes and a set of Ncs values, a target Ncs index indicating a Ncs value, wherein the Ncs value is for calculating a cyclic shift value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually calculating Ncs value by using mapping relationship.

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – sending signaling to a user equipment, wherein the signaling carries the target Ncs index. The sending step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea
into a practical application, the additional element of sending signaling to a user equipment, wherein the signaling carries the target Ncs index amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,932,299. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader in every aspect than the claims of U.S. Patent No. 10,932,299 and is therefore an obvious variant thereof.

Claim 1 of the instant application is directed to  A random access method , comprising: determining, based on a preset correspondence between a set of Ncs indexes and a set of Ncs values, a target Ncs index indicating a Ncs value, wherein the Ncs value is for calculating a cyclic shift value and the set of Ncs values comprises {15, 18, 22, 26, 32, 38, 46, 55, 68, 82, 100, 118, 137}; and sending signaling to a user equipment, wherein the signaling carries the target Ncs index.
Claim 9 of the U.S. Patent No. 10,932,299 is directed to A random access method comprising: receiving signaling from a base station, wherein the signaling carries a target Ncs index for determining a Ncs value, wherein the Ncs value is for calculating a cyclic shift value; obtaining the Ncs value indicated by the target Ncs index, according to the target Ncs index and a preset correspondence between a set of Ncs indexes and a set of Ncs values, wherein the set of Ncs values comprises {15, 18, 22, 26, 32, 38, 46, 55, 68, 82, 100, 118, 137}; calculating the cyclic shift value based on the Ncs value indicated by the target Ncs index: obtaining a first logic root sequence number; determining a root sequence based on the first logic root sequence number; generating a random access preamble sequence based on the root sequence and the cyclic shift value; and performing random access with the base station using the generated random access preamble sequence.
Claim 1 of the present application merely broaden the scope of independent claim 1 of the U.S. Patent No. 10,932,299 by eliminating calculating the cyclic shift value based on the Ncs value indicated by the target Ncs index, obtaining a first logic root sequence number; determining a root sequence based on the first logic root sequence number; generating a random access preamble sequence based on the root sequence and the cyclic shift value; and performing random access with the base station using the generated random access preamble sequence.
Dependent claims 2-8 of instant application is rejected for the same reasoning as the independent claim 1. 
Claim 9 of the instant application is directed to communications apparatus, comprising: at least one processor; and a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions, which when executed by the at least one processor, cause the communications apparatus to: determine, based on a preset correspondence between a set of Ncs indexes and a set of Ncs values, a target Ncs index indicating a Ncs value, wherein the Ncs value is for calculating a cyclic shift value and the set of Ncs values comprises {15, 18, 22, 26, 32, 38, 46, 55, 68, 82, 100, 118, 137) and send signaling to a user equipment, wherein the signaling carries the target Ncs index.

Claim 1 of the U.S. Patent No. 10,932,299 is directed to A communications apparatus comprising: a receiver, configured to cooperate with a processor to receive signaling from a base station, wherein the signaling carries a target Ncs index for determining a Ncs value, wherein the Ncs value is for calculating a cyclic shift value; and the processor, configured to: obtain the Ncs value indicated by the target Ncs index, according to the target Ncs index and a preset correspondence between a set of Ncs indexes and a set of Ncs values, wherein the set of Ncs values comprises {15, 18, 22, 26, 32, 38, 46, 55, 68, 82, 100, 118, 137}; calculate the cyclic shift value based on the Ncs value indicated by the target Ncs index; obtain a first logic root sequence number; obtain a root sequence based on the first logic root sequence number; generate a random access preamble sequence based on the root sequence and the cyclic shift value; and perform random access with the base station using the generated random access preamble sequence.
Claim 9 of the present application merely broaden the scope of independent claim 1 of the U.S. Patent No. 10,932,299 by eliminating calculate the cyclic shift value based on the Ncs value indicated by the target Ncs index; obtain a first logic root sequence number; obtain a root sequence based on the first logic root sequence number; generate a random access preamble sequence based on the root sequence and the cyclic shift value; and perform random access with the base station using the generated random access preamble sequence.

Dependent claims 9-15 of instant application is rejected for the same reasoning as the independent claim 9. 
Claim 16 of the instant application is directed to A non-transitory computer readable medium, comprising computer program instructions which when executed by one or more processors cause the one or more processors to execute operations including: determining, based on a preset correspondence between a set of Ncs indexes and a set of Ncs values, a target Ncs index indicating a Ncs value, wherein the Ncs value is for calculating a cyclic shift value and the set of Ncs values comprises {15, 18, 22, 26, 32, 38, 46, 55, 68, 82, 100, 118, 137}: and sending signaling to a user equipment, wherein the signaling carries the target Ncs index.

Claim 16 of the U.S. Patent No. 10,932,299 is directed to A non-transitory computer readable medium, comprising computer program instruction which when executed by one or more processors cause the one or more processors to execute operations including: receiving signaling from a base station, wherein the signaling carries a target Ncs index for determining a Ncs value, wherein the Ncs value is for calculating a cyclic shift value; obtaining the Ncs value indicated by the target Ncs index, according to the target Ncs index and a preset correspondence between a set of Ncs indexes and a set of Ncs values, wherein the set of Ncs values comprises 15, 18, 22, 26, 32, 38, 46, 55, 68, 82, 100, 118, 137}; calculating the cyclic shift value based on the Ncs value indicated by the target Ncs index: obtaining a first logic root sequence number; determining a root sequence based on the first logic root sequence number; generating a random access preamble sequence based on the root sequence and the cyclic shift value; and performing random access with the base station using the generated random access preamble sequence.
Claim 16 of the present application merely broaden the scope of independent claim 16 of the U.S. Patent No. 10,932,299 by eliminating calculating the cyclic shift value based on the Ncs value indicated by the target Ncs index: obtaining a first logic root sequence number; determining a root sequence based on the first logic root sequence number; generating a random access preamble sequence based on the root sequence and the cyclic shift value; and performing random access with the base station using the generated random access preamble sequence.

Dependent claims 17-20 of instant application is rejected for the same reasoning as the independent claim 16. 
It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same as before. In Re Karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Rainu, 168 USPQ 375 (Bd.App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Islam et al. (US Publication 2018/0138962) discloses receive the first set of parameters associated with a first RACH procedure, receive, from the first apparatus, a second set of parameters associated with a second RACH procedure. Generate a RACH preamble based on the first set of parameters or based on the second set of parameters and send, to the first apparatus, the generated RACH preamble.
Zhang et al. (US Publication 2020/0145269) discloses receive generating a prefix according to a partial time-domain main body signal truncated from a time-domain main body signal; generating the hyper prefix according to the entirety or a portion of the partial time-domain main body signal; and generating time-domain symbol based on at least one of the cyclic prefix, the time-domain main body signal and the hyper prefix, the preamble symbol containing at least one of the time-domain symbols. Therefore, using the entirety or a portion of a certain length of a time-domain main body signal as a prefix, it is possible to implement coherent detection, which solves the issues of performance degradation with non-coherent detection and differential decoding failure under complex frequency selective fading channels; and generating a hyper prefix based on the entirety or a portion of the above truncated time-domain main body signal enables the generated preamble symbol to have sound fractional frequency offset estimation performance and timing synchronization performance.

Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI AHMED/               Examiner, Art Unit 2472